Citation Nr: 1736943	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  10-47 221A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.

2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel

INTRODUCTION

The Appellant is the surviving spouse of a Veteran who served on active duty from April 1955 to May 1975.  The Veteran died in January 2000.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul Minnesota that declined to reopen the claim for service connection for the cause of the Veteran's death.  The VA Regional Office (RO) in Los Angeles, California retains original jurisdiction of the Appellant's claim.

The Appellant requested a hearing before the Board when she filed her substantive appeal in December 2010; however, she withdrew that hearing request in July 2017.

The issue of entitlement to service connection for the cause of the Veteran's death addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 2007 rating decision found that new and material evidence had been received to reopen the claim for service connection for the cause of the Veteran's death, but denied the underlying service connection claim on its merits; the April 2007 decision was not timely appealed to the Board.

2. Additional evidence received since the April 2007 rating decision is new and material, in that it is not cumulative or redundant of the evidence of record at the time of the April 2007 decision and raises a reasonable possibility of substantiating the claim.
CONCLUSIONS OF LAW

1.  The April 2007 rating decision that reopened, but denied the claim of service connection for the cause of the Veteran's death is final and binding.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As the Board's decision to grant the Appellant's petition to reopen the claim for service connection for the cause of the Veteran's death is completely favorable, no further action is required to comply with the duties to notify and assist in the matter. The Board, however, is remanding the underlying service connection claim for additional development, rather than immediately readjudicating it de novo on the merits.

II. Reopening of the Claim on the Basis of New and Material Evidence

As an initial matter, the Board notes it has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

The Veteran died in January 2000.  The cause of the Veteran's death was cardiorespiratory arrest due to respiratory failure due to chronic obstructive pulmonary disease.  Service connection for the cause of the Veteran's death was initially denied by rating decisions in April and June 2000 that determined the preponderance of the evidence was against a finding of a connection between the Veteran's cause of death and his service.  The Appellant did not appeal or submit new and material evidence within one year of the June 2000 decision; therefore it became final and binding based on the evidence of record at that time.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), (b), 3.156(a), (b), 3.160(d), 20.1103.

The Appellant sought to reopen the claim of service connection for the cause of the Veteran's death in October 2006.  The claim was reopened but the underlying service connection claim was denied in an April 2007 rating decision.  The Appellant filed a timely notice of disagreement with that decision in May 2007 and received a responsive Statement of the Case (SOC) in June 2008.  38 U.S.C.A. § 7105(b)(1); 20.302(a).  The Appellant did not respond to the SOC until December 2008 when she filed a substantive appeal.  VA regulations require substantive appeals to be filed within 60 days of the relevant SOC, or within the remainder of the one-year period from the date of the mailing of the notification of the determination being appealed, whichever period ends later.  38 U.S.C.A. § 7105(b)(1); 20.302(b)(1).  Consequently, the appeal was not perfected timely, and the April 2007 decision also became final and binding.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), (b), 3.156(a), (b), 3.160(d), 20.1103.

This appeal arises from the Appellant's most recent petition to reopen the previously denied claim for service connection for the cause of the Veteran's death that was denied in October 2009.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003);  Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the U.S. Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Evidence received since the April 2007 rating decision includes a September 2010 VA medical opinion regarding whether there was a medical nexus between the Veteran's service and his cause of death.  In this opinion, the examiner stated that "[p]ost-military service respiratory acquired toxic respiratory substance/material contact may have been a contributor to the cardio/respiratory disease process."  The evidence of record indicates that the Veteran was exposed to asbestos during his post-service civilian career.  New evidence received since April 2007 also includes statements from the Appellant stating that the Veteran was exposed to asbestos on ships, "weed-killing chemicals" stored in Okinawa, Japan while the Veteran was stationed there, as well as "CS gas" and "CN gas" weapons, during the Veteran's service.

As the medical opinion and statements described were not before the Board in April 2007, this evidence is new.  This evidence is also material in that it bears on the question of whether the Veteran's cause of death was connected to his service, as the record now contains evidence that a toxic substance the Appellant contends the Veteran was exposed to both in-service and after service may have contributed to the disease process that led to the Veteran's death.  The Board finds that, when combined with further development, this evidence poses a reasonable probability of substantiating the claim.  Accordingly, the Board concludes that new and material evidence has been submitted to reopen this previously denied claim.  38 U.S.C.A. § 5108.  To this extent only, this appeal is granted subject to the further development of this claim on remand.


ORDER

The appeal to reopen the claim of service connection for the cause of the Veteran's death is granted.


REMAND

The RO denied the Appellant's instant claim of service connection for the cause of the Veteran's death on the basis that new and material evidence was not received to reopen the claim following a prior final denial.  The Board's decision above reopens the claim.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court held that where the Board reopens a claim but the RO did not, the claim must be remanded for RO consideration unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim.  As the RO has not considered the Appellant's claim for service connection for the cause of the Veteran's death on its merits, and she has not waived her right to RO initial consideration, the Board finds that a remand for the RO to adjudicate the Appellant's claim in the first instance is necessary.

Prior to the RO's de novo review of the claim of service connection for the cause of the Veteran's death, however, additional development must be completed.  As described above, the Appellant contends the Veteran was exposed to several toxic substances, including asbestos, during his active service.  The examiner noted the Veteran's history of exposure to asbestos during his post-service career and stated that this exposure may have contributed to the disease process that caused the Veteran's death.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (2016).  Consequently, VA must assist the Appellant in developing evidence establishing the Veteran's in-service exposure to the toxic substance or substances that contributed to the disease process that led to the Veteran's death and, if such in-service exposure is established, obtaining an opinion as to whether the in-service exposure contributed to the disease process that led to the Veteran's death.

Accordingly, the case is REMANDED for the following actions:

1. Undertake all necessary and appropriate efforts to establish whether the Veteran was exposed to asbestos, "weed-killing chemicals," and/or CN and/or CS gas weapons during his service as described by the Appellant.

2. If the Veteran's in-service exposure to these substances is established, seek an opinion from an appropriate examiner as to whether this in-service exposure to these substances either was the immediate or underlying cause of the Veteran's death, was etiologically related to the cause of the Veteran's death, or was a contributory cause of the Veteran's death.  The examiner should provide a rationale for the opinion rendered.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

3. Once the development described above has been accomplished, undertake any further development that may be indicated by the record and readjudicate the claim on appeal.  If the benefit sought remains denied, or less than the full benefit sought is granted, provide the Appellant and her representative with an appropriate Supplemental Statement of the Case and the requisite time to respond.  Then, if the claims file is otherwise in order, return this matter to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


